DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Arguments
In response to 35 USC 103, Applicant’s argument, filed 12/15/2021, to independent claim 1 and its respective dependent claims, regarding limitation “the one or more rules are defined by an artificial intelligence component based on the data and wherein the rules comprise one or more third parties permitted to use the data”.
Applicant’s argument have been considered but are moot because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, Applicant’s argument, filed 12/15/2021, to independent claim 8 and its respective dependent claims, regarding limitation “the one or more rules are defined by an artificial 
Applicant’s argument have been considered but are moot because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, Applicant’s argument, filed 12/15/2021, to independent claim 8 and its respective dependent claims, regarding limitation “the one or more rules are defined by an artificial intelligence based on the data and wherein the rules comprise one or more sensitivity levels associated with the data, and one or more third parties permitted to use the data”.
Applicant’s argument have been considered but are moot because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, regarding claim 15, regarding limitation “one or more uses associated with the one or more sensitivity levels”. 
The examiner respectfully disagree. Jain teaches “one or more users associated with the one or more sensitivity levels”. Jain discloses “the client’s overall data can be categorized in varying degrees of sensitivity in terms of needed strength of protection from the server”. This shows that the user have a degree (level) of sensitivity.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 line 9 recites “one or more uses associated with the one or more sensitivity levels”. There seems to be a misspelled word. The word “uses” should be “users”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 8, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter of “third parties permitted” are not described in the specification. The specification states “the rules 108 can include, but are not limited to, various associations, classifications, definitions, designations, instructions, and the like, for governing use of the data 106 by other entities (e.g., third-party entities not related to the data 106) [0032]”, however there is no description of “third party permitted”. For the purpose of examination, it is being interpreted as any other user instead of the first user having access.
Dependent claims 2-3, 5-7, 9-11, 14, and 16-20 fall together accordingly as they do not cure the deficiencies of claims 1, 8, and 15.

Claims 1-3, 5-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 8, and 15 contains subject matter which was not described in the specification in such a way as to reasonable convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the independent claims, the claims recites “the one or more rules are defined by an artificial intelligence component based on the data”. The limitations in question do not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not describe the limitation in sufficient detail so that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention. 
In MPEP 2163 (I)(A), “There is a presumption that an adequate written description of the claimed invention is present when the application is filed”, it also states “, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing”.  
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. 
In this case the specification does not provide sufficient details to the "artificial intelligence defying rules based on data”. No algorithm or steps/procedure for performing the function are found explained at all or  in sufficient detail and simply the specification restates the function recited in the claim. In fact, the only portion of the specification relating to "artificial intelligence defying rules based on data" is found in paragraph 35 of the originally filed specification and it states "the data 106 and/or rules 108 can be generated and/or defined by one or more artificial intelligence (AI) components that can infer information identifying the data 106 and/or rules 108".The claim just repeats from the specification, the specification does not show any support how the artificial intelligence would be implemented, how does the artificial intelligence (AI) define rules based on data. As such, there is no indication in the specification that the inventors had possession of an algorithm that the AI derive the rules.
As in MPEP 2161.01 (I), "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
While Artificial Intelligence (AI) might be known, description as to how the applicant intends to implement "AI" to obtain the rules based on the data is not described at all. Therefore, the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention under 35 U.S.C. 112(a).
Dependent claims 2-3, 5-7, 9-11, 14, and 16-20 fall together accordingly as they do not cure the deficiencies of claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins) and in further view of Talmor et al. (US 20190043106, hereinafter Talmor).

Re. claim 1, Jain discloses a system, comprising: a memory that stores computer executable components (Jain discloses a memory [0140]); and a processor that executes the computer executable components stored in the memory (a processor and memory [0140]), wherein the computer executable components comprise: a database component that receives, receives, from a first entity, data associated with the first entity and one or more rules defining use of the data by a second entity (Jain discloses that the gateway can implement DLP. The DLP policy are being defined [0075]. Generate mappings between fields of data entered within a client device interface and portions of data received from the client device 100. when the gateway 104 is subsequently configured to operate in a data protection mode, the encoding module 125 can use the generated mappings stored in the form mappings storage module 155 to identify portions of received data that correspond to fields identified by a security policy accessed from the security policy storage module 160 [0049]. The security policy storage module stores security policies for use by the encoding module to encode payload data received from the client device [0054] Gateway is interpreted as the second entity. Client is interpreted as first entity. Please see Figs. 1, 8 and 9), wherein the data is defined by the first entity (data fields generated by client device [0035]); 
a monitoring component that analyzes content communicated, over a network, by the second entity (communicatively coupled via a network 105 and gateway device 104 [0034] Fig. 1), to determine whether the content violates the one or more rules defining the use of the data by the second entity (gateway 104 proactively scans the communication content in real-time while applying 802 a DLP policy. When the gateway 104 detects 804 a violation of the DLP policy in response to the scanning (for instance, by identifying a type of sensitive data 800 being transferred, the transfer of which is prohibited by the DLP policy) [0076]); 
and a notification component that generates information indicative of one or more violations of the one or more rules based on a determination by the monitoring component that the content violates the one or more rules (the gateway 104 then generates a violation report 806 detailing the violation of the DLP policy, and provides the report to the client 100 [0076]).
Although Jain discloses data and one or more rules, Jain do not explicitly teach but McFall teaches the one or more rules are defined by an artificial intelligence component based on the data (McFall teaches identifying and classifying sensitive data based on the data and metadata [0567]. Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582] [1069]) and wherein the rules comprise one or more third parties permitted to use the data (A database that stores the permitted users, metadata about each user, privacy parameters for each user, as well as the access control information for each (user, column) pair where the user has access to the column [0106]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include the one or more rules are defined by an artificial intelligence component based on the data and wherein the rules comprise one or more third parties permitted to use the data as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data. (McFall [0170]).
Although Jain-McFall discloses violation of one or more rules based on a determination that the second entity, Jain-McFall do not explicitly teach but Watkins teaches wherein the analysis of the content comprises: determination by the monitoring component that an advertisement is generated by the second entity in violation of the one or more rules based on a determination that the second entity (Watkins teaches an ad network provider can send any new ad content to the cloud service (interpreted as second enitity) to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. A CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)): tracked activity of a device associated with the first entity (the ad content is submitted directly to an end mobile device, shown as ad content target device 106. if the ad content is not determined to be acceptable (e.g., based on a policy, such as an enterprise or other policy for apps and ad content), then the ad content can be filtered (e.g., blocked) as shown at 114 [Col 6 lines 1-29]. CPE 110 analyzes the submitted ad content [Col 6 lines 30-46]); 
(MDCE 218 scans ad content (interpreted as sensitive information), including any applications in or linked to the ad content, in an automated manner to determine what data is included within the ad content and/or such applications (if any). This data (e.g., metadata (interpreted as sensitive information), such as app metadata) is extracted, stored, and used by CPE 220 to facilitate ad content processing [Col 10 lines 42-67] [Col 6 lines 1-29]); 
and generated the advertisement based on the inferred sensitive information (an ad network provider can send any new ad content to the cloud service to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. a CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)); 
a capturing component that captures the content (the ad content metadata is stored in a data store. Different databases can be used for storing and search. Such content, such as for images and searching or other rep presentations [Col 14 lines 13-19]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall to include determination by the monitoring component that an advertisement is generated by the second entity in violation of the one or more rules based on a determination that the second entity; tracked activity of a device associated with the first entity; made an inference of certain sensitive information associated with the first entity based on the tracked activity; generated the advertisement based on the inferred sensitive information; a capturing component that captures the content as disclosed by Watkins. One of  and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Watkins discloses Made an inference of certain sensitive information associated with the first entity based on the tracked activity and extraction component that extracts one or more data entities from the content, Jain-McFall-Watkins do not explicitly teach but Talmor teaches tracked internet browsing activity of a device associated with the first entity (Talmor teaches an automobile detected within an image or video, a merchant or advertiser's name from a list of recognized automobile manufacturers, a hyperlinked webpage from a list of recognized websites for automobile manufacturers [0068]. Networking system 1002 may monitor such actions on the online social network, on a third-party system 1008, on other suitable systems, or any combination thereof. Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action. If a first user emails a second user, the weight or the rating for the action may be higher than if the first user simply views the user-profile page for the second user [0223]);
made an inference of certain sensitive information associated with the first entity based on the tracked internet browsing activity (Talmor teaches When the advertisement analyzer 106 determines characteristics associated with the received digital advertisements, the advertisement analyzer 106 may, for example, detect entries within a digital form submitted with a digital advertisement to the networking system 104, including, but not limited to, entries in fields for an advertisement name, text for a digital advertisement, a category designated for a digital advertisement, and a destination Uniform Resource Locator ("URL") hyperlinked to a digital advertisement [0043]. The user may, for example view the advertisement through a web browser [0217]. Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action [0223]), wherein the sensitive information comprises an interest and a preference of the first entity (Talmor teaches the networking system 104 may analyze entries within fields (Interpreted as sensitive information) of a digital form submitted with the received digital advertisement. The fields may include various information from an advertiser related to the received digital advertisement, including, but not limited to, details and conditions of an offer featured in the received digital advertisement, information of interest to a user concerning the received digital advertisement (e.g., product or service names, pricing, hyperlinks to webpages describing a product or service), qualifications required to qualify for a product or service (e.g., credit ratings score, income level) [0063]); 
wherein the monitoring component comprises: an extraction component that extracts one or more data entities from the content, wherein the one or more data entities comprises a discrete object from an image comprising multiple objects and at least one discrete work from multiple words (Talmor teaches receives the digital advertisement and the information related to the digital advertisement, the networking system 104 performs the act 206 of analyzing the received digital advertisement. When performing the act 206, the networking system 104 analyzes the received digital advertisement to determine characteristics associated with the received digital advertisement [0062]. the networking system 104 may use neural-network architectures that enhance NLP when analyzing text submitted with a digital advertisement, such as Facebook's DeepText that uses neural networks and deep learning to perform word-level and character-level based analysis. In some embodiments, the networking system 104 also applies object detection algorithms to identify objects within an image or video from within the received digital advertisement [0064]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins to include tracked internet browsing activity of a device associated with the first entity; made an inference of certain sensitive information associated with the first entity based on the tracked internet browsing activity, wherein the sensitive information comprises an interest and a preference of the first entity; wherein the monitoring component comprises: an extraction component that extracts one or more data entities from the content, wherein the one or more data entities comprises a discrete object from an image comprising multiple objects and at least one discrete work from multiple words as disclosed by Talmor. One of ordinary skill in the art would have been motivated for the purpose of improving security, responsiveness, and volume-handling capabilities (Talmor [0005]).

Re. claim 3, Jain-McFall-Watkins teaches the system of claim 1, wherein the one or more rules comprise: one or more sensitivity levels associated with the data (Jain teaches the client's overall data can be categorized in varying degrees of sensitivity in terms of needed strength of protection from the server [0057]).
Although Jain discloses sensitivity level, Jain-McFall-Watkins do not explicitly teach but McFall teaches one or more uses associated with the one or more sensitivity levels (Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582]. Score for being sensitive or non-sensitive [1069]. Improving the performance and simplifying entity by eliminating potential performance lag by the cloud server [0134]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include one or (McFall [0170]).

Re. claim 5, Jain-McFall-Watkins-Talmor teaches the system of claim 1, wherein the monitoring component comprises: a logic component that maps one or more data entities extracted from the content to one or more semantic entities (Jain discloses that the gateway 104 can scan the email body, can identify portions of the email containing sensitive data (such as phone numbers, social security numbers, credit card numbers, etc.), and can map the identified email portion to a portion of the payload corresponding to the email received by the gateway [0087]. if the string “SSN” is found in received data, the portion of the data associated with the string “SSN” can be flagged as a social security number [0075] [0091]).

Claims 8, 10, 11, 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289 hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Eaton et al. (US 20090016599 hereinafter Eaton), Watkins et al. (US 9027140 hereinafter as Watkins), and in further view of Gorbansky et al. (US 20160098405 hereinafter Gorbansky).

Re. claim 8, Jain discloses a computer-implemented method, comprising: receiving, by a system operatively coupled to a processor, from a first entity, data associated with the first entity and one or more rules defining use of the data by a second entity (Jain discloses that the gateway can implement DLP. The DLP policy are being defined [0075]. Generate mappings between fields of data entered within a client device interface and portions of data received from the client device 100. when the gateway 104 is subsequently configured to operate in a data protection mode, the encoding module 125 can use the generated mappings stored in the form mappings storage module 155 to identify portions of received data that correspond to fields identified by a security policy accessed from the security policy storage module 160 [0049]. The security policy storage module stores security policies for use by the encoding module to encode payload data received from the client device [0054] Gateway is interpreted as the second entity. Client is interpreted as first entity. Please see Figs. 1, 8 and 9), wherein the data is defined by the first entity (data fields generated by client device [0035]); 
analyzing, by the system, content communicated, over a network, by the second entity (communicatively coupled via a network 105 and gateway device 104 [0034] Fig. 1), to determine whether the content violates the one or more rules defining the use of the data by the second entity (the gateway 104 proactively scans the communication content in real-time while applying 802 a DLP policy. When the gateway 104 detects 804 a violation of the DLP policy in response to the scanning (for instance, by identifying a type of sensitive data 800 being transferred, the transfer of which is prohibited by the DLP policy) [0076]); 
and generating, by the system, information indicative an inference of one or more violations of the one or more rules based on a determination that the content violates the one or more rules (the gateway 104 then generates a violation report 806 detailing the violation of the DLP policy, and provides the report to the client 100 [0076]).
Although Jain discloses data and one or more rules, Jain do not explicitly teach but McFall teaches the one or more rules are defined by an artificial intelligence component based on the data (McFall teaches identifying and classifying sensitive data based on the data and metadata [0567]. Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582] [1069]) and wherein the rules comprise one or more third parties permitted to use the data (A database that stores the permitted users, metadata about each user, privacy parameters for each user, as well as the access control information for each (user, column) pair where the user has access to the column [0106]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include the one or more rules are defined by an artificial intelligence component based on the data and wherein the rules comprise one or more third parties permitted to use the data as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data. (McFall [0170]).
Although Jain-McFall discloses mapping one or more data entities extracted from the content to one or more semantic entities, Jain-McFall do not explicitly teach but Eaton teaches mapping, by the system, based on a machine learning model, one or more data entities extracted from the content to one or more sematic entities (Eaton teaches the machine learning engine may include a semantic analysis model and a cognitive model. The semantic analysis model may label events observed by the computer vision engine with semantic meaning. That is, the semantic analysis model may identity what the tracked elements in the scene are doing. The cognitive model may be configured to identify patterns of behavior, leading to a "learning" of what events occur within a scene. Thus, the cognitive model may, over time, develop semantic labels to apply to observed behavior. In one embodiment, the system provides for progressive levels of complexity in what may be learned from the scene. For example, combinations of primitive events "seen" by the computer vision engine may be labeled as instances of a higher-order behavior, e.g., the primitive events of "car enters scene," "car moves to location A," and "car stops" might be labeled as "parking" by the semantic analysis model [0021]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall to include mapping, by the system, based on a machine learning model, one or more data entities extracted from (Eaton [0007]).
Although Jain-McFall-Eaton discloses violation of one or more rules based on a determination that the second entity, Jain-McFall-Eaton do not explicitly teach but Watkins teaches wherein the analysis of the content comprises: determining that the content is generated by the second entity in violation of the one or more rules based on a determination that the second entity (Watkins teaches an ad network provider can send any new ad content to the cloud service (interpreted as second entity) to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. A CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)): 
tracking activity of a device associated with the first entity on the Internet (ad content is submitted directly to an end mobile device, shown as ad content target device 106. if the ad content is not determined to be acceptable (e.g., based on a policy, such as an enterprise or other policy for apps and ad content), then the ad content can be filtered (e.g., blocked) as shown at 114 [Col 6 lines 1-29]. CPE 110 analyzes the submitted ad content [Col 6 lines 30-46]); 
making an inference of certain sensitive information associated with the first entity based on the tracked activity (MDCE 218 scans ad content (interpreted as sensitive information), including any applications in or linked to the ad content, in an automated manner to determine what data is included within the ad content and/or such applications (if any). This data (e.g., metadata (interpreted as sensitive information), such as app metadata) is extracted, stored, and used by CPE 220 to facilitate ad content processing [Col 10 lines 42-67] [Col 6 lines 1-29]); 
and generating the content based on the inferred sensitive information (an ad network provider can send any new ad content to the cloud service to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. a CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton to include determining that the content is generated by the second entity in violation of the one or more rules based on a determination that the second entity; tracking activity of a device associated with the first entity on the Internet; making an inference of certain sensitive information associated with the first entity based on the tracked activity; and generating the content based on the inferred sensitive information as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the purpose of identifying malware in advertising networks of apps for mobile devices and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Eaton-Watkins discloses mapping semantic entities, Jain-McFall-Eaton-Watkins do not explicitly teach but Gorbansky teaches matching, by the system, one or more semantic entities to at least one of the data and the one or more rules, wherein the matching comprises: employing a hash function or a hash table to match one or more extracted data entities to a value associated with the data or the one or more rules (Gorbansky teaches the text adjuster changes text in at least one object of the de-duplicated set of objects and the additional objects, so as to make wording of the text correct, based on the order determined by the document organizer [0032]. Any suitable hash value formula may be used for text or other data in the object. Objects that may be rendered differently according to their native object models, yet contain identical semantic content, have identical hash values. Identify semantically identical objects as being identical and can, therefore, de-duplicate a set of objects [0085]. hash calculator 114 enable a user to set m or to select from a set of predetermined values of m, so as to set the level of similarity required for a match, such as "similar," "very similar" and "nearly identical." [0086]. the score calculator 116 compares object hash values of objects in the document to hash values in the index database 108, and at 1406, the number of objects with identical hash values is counted [0093] Fig. 12).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton-Watkins to include matching, by the system, one or more semantic entities to at least one of the data and the one or more rules, wherein the matching comprises: employing a hash function or a hash table to match one or more extracted data entities to a value associated with the data or the one or more rules as disclosed by Gorbansky. One of ordinary skill in the art would have been motivated for the purpose of calculating a hash value based on identified object. In order to identify if there is any duplicated entity (Gorbansky [0085]).

Re. claim 10, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer-implemented method of claim 8, wherein the one or more rules comprise: one or more sensitivity levels associated with the data (Jain teaches the client's overall data can be categorized in varying degrees of sensitivity in terms of needed strength of protection from the server [0057]); 
(Jain teaches can provide data services that require the performance of various data operations on unprotected data [0003]. Improving the performance and simplifying entity by eliminating potential performance lag by the cloud server [0134]).
Although Jain discloses sensitivity level, Jain-McFall-Watkins do not explicitly teach but McFall teaches one or more uses associated with the one or more sensitivity levels (Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582]. Score for being sensitive or non-sensitive [1069]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include one or more uses associated with the one or more sensitivity levels as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data (McFall [0170]).

Re. claim 11, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer-implemented method of claim 8. Jain-McFall-Eaton do not explicitly disclose but Watkins discloses wherein the analyzing comprises: capturing, by the system, the content (Watkins teaches the ad content metadata is stored in a data store. different databases can be used for storing and search. Such content, such as for images and searching or other rep Representations [Col 14 lines 13-19]); 
and extracting, by the system, one or more data entities from the content (the cloud service can compare an app extracted from the ad content and determine whether the app matches any previously analyzed apps available from one or more public app stores [Col 3 lines 50-67]).
 and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).

Re. claim 15, Jain discloses a computer program product that facilitates detecting unauthorized use of data associated with an entity, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: receive, from a first entity, data associated with the first entity and one or more rules defining use of the data by a second entity (Jain discloses that the gateway can implement DLP. The DLP policy are being defined [0075]. Generate mappings between fields of data entered within a client device interface and portions of data received from the client device 100. when the gateway 104 is subsequently configured to operate in a data protection mode, the encoding module 125 can use the generated mappings stored in the form mappings storage module 155 to identify portions of received data that correspond to fields identified by a security policy accessed from the security policy storage module 160 [0049]. The security policy storage module stores security policies for use by the encoding module to encode payload data received from the client device [0054] Gateway is interpreted as the second entity. Client is interpreted as first entity. Please see Figs. 1, 8 and 9), wherein the data is defined by the first entity (data fields generated by client device [0035]);
(Jain teaches the client's overall data can be categorized in varying degrees of sensitivity in terms of needed strength of protection from the server [0057]); 
analyze content communicated, over a network, by the second entity (communicatively coupled via a network 105 and gateway device 104 [0034] Fig. 1), to determine whether the content violates the one or more rules (the gateway 104 proactively scans the communication content in real-time while applying 802 a DLP policy. When the gateway 104 detects 804 a violation of the DLP policy in response to the scanning (for instance, by identifying a type of sensitive data 800 being transferred, the transfer of which is prohibited by the DLP policy) [0076]); 
and generation of information indicative a determination of the one or more violations of the one or more rules based on a determination that the content violates the one or more rules (the gateway 104 then generates a violation report 806 detailing the violation of the DLP policy, and provides the report to the client 100 [0076]).
Although Jain discloses data and one or more rules, Jain do not explicitly teach but McFall teaches the one or more rules are defined by an artificial intelligence component based on the data (McFall teaches identifying and classifying sensitive data based on the data and metadata [0567]. Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582] [1069]) and wherein the rules comprise, one or more uses associated with the one or more sensitivity levels (Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582]. Score for being sensitive or non-sensitive [1069]), and one or more third parties permitted to use the data (A database that stores the permitted users, metadata about each user, privacy parameters for each user, as well as the access control information for each (user, column) pair where the user has access to the column [0106]).
(McFall [0170]).
Although Jain-McFall discloses one or more data entities extracted from the content to one or more semantic entities, Jain-McFall do not explicitly disclose but Eaton discloses wherein analysis comprises: a derivation of a logical inference about one or more data entities extracted from the content based on employment of a semantic reasoner that accesses domain ontologies that include inference definitions and instructions that dictate how the semantic reasoner analyzes the one or more data entities and derives the logical inference (Eaton teaches the machine learning engine may include a semantic analysis model and a cognitive model. The semantic analysis model may label events observed by the computer vision engine with semantic meaning. That is, the semantic analysis model may identity what the tracked elements in the scene are doing. The cognitive model may be configured to identify patterns of behavior, leading to a "learning" of what events occur within a scene. Thus, the cognitive model may, over time, develop semantic labels to apply to observed behavior. In one embodiment, the system provides for progressive levels of complexity in what may be learned from the scene. For example, combinations of primitive events "seen" by the computer vision engine may be labeled as instances of a higher-order behavior, e.g., the primitive events of "car enters scene," "car moves to location A," and "car stops" might be labeled as "parking" by the semantic analysis model [0021])
(Eaton [0007]).
Although Jain-McFall-Eaton discloses violation of one or more rules based on a determination that the second entity, Jain-McFall-Eaton do not explicitly teach but Watkins teaches wherein the analysis of the content comprises: determination that the content is generated by the second entity in violation of the one or more rules based on a determination that the second entity (Watkins teaches an ad network provider can send any new ad content to the cloud service (interpreted as second entity) to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. A CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)): 
tracking activity of a device associated with the first entity on the Internet (Watkins teaches the ad content is submitted directly to an end mobile device, shown as ad content target device 106. if the ad content is not determined to be acceptable (e.g., based on a policy, such as an enterprise or other policy for apps and ad content), then the ad content can be filtered (e.g., blocked) as shown at 114 [Col 6 lines 1-29]. CPE 110 analyzes the submitted ad content [Col 6 lines 30-46]); 
making an inference of certain sensitive information associated with the first entity based on the tracked activity (Watkins teaches MDCE 218 scans ad content (interpreted as sensitive information), including any applications in or linked to the ad content, in an automated manner to determine what data is included within the ad content and/or such applications (if any). This data (e.g., metadata (interpreted as sensitive information), such as app metadata) is extracted, stored, and used by CPE 220 to facilitate ad content processing [Col 10 lines 42-67] [Col 6 lines 1-29]); 
and generation the content based on the inferred sensitive information (Watkins teaches an ad network provider can send any new ad content to the cloud service to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. a CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton to include determining that the content is generated by the second entity in violation of the one or more rules based on a determination that the second entity; tracking activity of a device associated with the first entity on the Internet; making an inference of certain sensitive information associated with the first entity based on the tracked activity; and generating the content based on the inferred sensitive information as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the  and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Eaton-Watkins discloses mapping semantic entities, Jain-McFall-Eaton-Watkins do not explicitly teach but Gorbansky teaches employ a hash function to process semantic concepts to hashed values to facilitate matching the semantic concepts to the one or more rules (Gorbansky teaches any suitable hash value formula may be used for text or other data in the object. Objects that may be rendered differently according to their native object models, yet contain identical semantic content, have identical hash values. Identify semantically identical objects as being identical and can, therefore, de-duplicate a set of objects [0085]. hash calculator 114 enable a user to set m or to select from a set of predetermined values of m, so as to set the level of similarity required for a match, such as "similar," "very similar" and "nearly identical." [0086]. the score calculator 116 compares object hash values of objects in the document to hash values in the index database 108, and at 1406, the number of objects with identical hash values is counted [0093] Fig. 12).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton-Watkins to include matching, by the system, one or more semantic entities to at least one of the data and the one or more rules, wherein the matching comprises: employing a hash function or a hash table to match one or more extracted data entities to a value associated with the data or the one or more rules as disclosed by Gorbansky. One of ordinary skill in the art would have been motivated for the purpose of calculating a hash value based on identified object. In order to identify if there is any duplicated entity (Gorbansky [0085]).

Re. claim 17, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer program product of claim 15. Jain-McFall-Eaton do not explicitly teach but Watkins teaches wherein the program (Watkins teaches the ad content metadata is stored in a data store. different databases can be used for storing and search. Such content, such as for images and searching or other rep Representations [Col 14 lines 13-19]); 
and extract the one or more data entities from the content (Watkins teaches the cloud service can compare an app extracted from the ad content and determine whether the app matches any previously analyzed apps available from one or more public app stores [Col 3 lines 50-67]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton to include wherein the program instructions further cause the processor to: capture the content; and extract the one or more data entities from the content as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the purpose of identifying malware in advertising networks of apps for mobile devices and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).

Re. claim 18, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer program product of claim 15, wherein the program instructions further cause the processor to: map the one or more data entities extracted from the content to one or more semantic entities (Jain discloses that the gateway 104 can scan the email body, can identify portions of the email containing sensitive data (such as phone numbers, social security numbers, credit card numbers, etc.), and can map the identified email portion to a portion of the payload corresponding to the email received by the gateway [0087]. if the string “SSN” is found in received data, the portion of the data associated with the string “SSN” can be flagged as a social security number [0075] [0091]).

Re. claim 19, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer program product of claim 15. Although Jain discloses analysis of the data includes pattern matching, keyword matching and (Gorbansky teaches the text adjuster changes text in at least one object of the de-duplicated set of objects and the additional objects, so as to make wording of the text correct, based on the order determined by the document organizer [0032]. Any suitable hash value formula may be used for text or other data in the object. Objects that may be rendered differently according to their native object models, yet contain identical semantic content, have identical hash values. Identify semantically identical objects as being identical and can, therefore, de-duplicate a set of objects [0085]. hash calculator 114 enable a user to set m or to select from a set of predetermined values of m, so as to set the level of similarity required for a match, such as "similar," "very similar" and "nearly identical." [0086]. the score calculator 116 compares object hash values of objects in the document to hash values in the index database 108, and at 1406, the number of objects with identical hash values is counted [0093] Fig. 12).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton-Watkins to include : match one or more semantic entities to at least one of the data and the one or more rules as disclosed by Gorbansky. One of ordinary skill in the art would have been motivated for the purpose of calculating a hash value based on identified object. In order to identify if there is any duplicated entity (Gorbansky [0085]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Talmor et al. (US 20190043106, hereinafter Talmor), and in further view of Markisohn et al. (US 20090150683, hereinafter Markisohn).

Re. claim 2, Jain-McFall-Watkins-Talmor teaches the system of claim 1, the computer executable components further comprising: a storage component that stores the database component (Jain teaches a client device is a computing device capable of processing data as well as transmitting data to and receiving data from the other entities. The client device 100 includes one or more processors, memory, storage, and networking components [0036] [0049] [0054]).
Although Jain-McFall discloses content, Jain-McFall do not explicitly teach but Watkins teaches wherein the content comprises advertisement content (Watkins teaches the ad content is submitted directly to an end mobile device, shown as ad content target device 106. if the ad content is not determined to be acceptable (e.g., based on a policy, such as an enterprise or other policy for apps and ad content), then the ad content can be filtered (e.g., blocked) as shown at 114 [Col 6 lines 1-29]. CPE 110 analyzes the submitted ad content [Col 6 lines 30-46]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall to include wherein the content comprises advertisement content as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the purpose of identifying malware in advertising networks of apps for mobile devices and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Watkins-Talmor discloses a storage component that stores the received data and rule, Jain-McFall-Watkins-Talmor do not explicitly disclose but Markisohn discloses wherein access to the database component is exclusive to the first entity (Markisohn teaches databases may be stored locally in storage devices [0022]. Only a user with access to a specific client 100' can access results database 114 or create more results databases with the key corresponding to the specific client 100' [0031]).
(Markisohn [0003]).

Claims 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Eaton et al. (US 20090016599, hereinafter Eaton), Watkins et al. (US 9027140, hereinafter as Watkins), Gorbansky et al. (US 20160098405, hereinafter Gorbansky), and in further view of Markisohn et al. (US 20090150683, hereinafter Markisohn) .

Re. claim 9, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer-implemented method of claim 8, further comprising: storing, by the system, the data and the one or more rules component (Jain teaches a client device is a computing device capable of processing data as well as transmitting data to and receiving data from the other entities. The client device 100 includes one or more processors, memory, storage, and networking components [0036] [0049] [0054]).
Although Jain-McFall-Eaton-Watkins-Gorbansky discloses a storage component that stores the received data and rule, Jain-McFall-Eaton-Watkins-Gorbansky do not explicitly teach but Markisohn teaches wherein access to the data and the one or more rules is exclusive to the first entity (Markisohn teaches Databases may be stored locally in storage devices [0022]. Only a user with access to a specific client 100' can access results database 114 or create more results databases with the key corresponding to the specific client 100' [0031]).
(Markisohn [0003]).

Re. claim 16, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer program product of claim 15, wherein the program instructions further cause the processor to: store the data and the one or more rules component (Jain teaches a client device is a computing device capable of processing data as well as transmitting data to and receiving data from the other entities. The client device 100 includes one or more processors, memory, storage, and networking components [0036] [0049] [0054]).
Although Jain-McFall-Eaton-Watkins-Gorbansky discloses a storage component that stores the received data and rule Jain-McFall-Eaton-Watkins-Gorbansky do not explicitly teach but Markisohn teaches wherein access to the data and the one or more rules is exclusive to the first entity (Markisohn teaches Databases may be stored locally in storage devices [0022]. Only a user with access to a specific client 100' can access results database 114 or create more results databases with the key corresponding to the specific client 100' [0031]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton-Watkins to include wherein access to the data and the one or more rules is exclusive to the first entity as disclosed by Markisohn. One of ordinary skill in the art would have been motivated for the purpose of having content more secured which improves security (Markisohn [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289 hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140 hereinafter as Watkins), Talmor et al. (US 20190043106 hereinafter Talmor),and in further view of Gorbansky et al. (US 20160098405 hereinafter Gorbansky).

Re. claim 6, Jain-McFall-Watkins-Talmor teaches the system of claim 1. Although Jain discloses analysis of the data includes pattern matching, keyword matching and the like, Jain-McFall-Watkins-Talmor do not explicitly disclose but Gorbansky discloses wherein the monitoring component comprises: an evaluating component that matches one or more semantic entities to at least one of the data and the one or more rules based on a hash function (Gorbansky teaches Any suitable hash value formula may be used for text or other data in the object. Objects that may be rendered differently according to their native object models, yet contain identical semantic content, have identical hash values. Identify semantically identical objects as being identical and can, therefore, de-duplicate a set of objects [0085]. hash calculator 114 enable a user to set m or to select from a set of predetermined values of m, so as to set the level of similarity required for a match, such as "similar," "very similar" and "nearly identical." [0086] Fig. 12).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Talmor to include an evaluating component that matches one or more semantic entities to at least one of the data and the one or more rules based on a hash function as disclosed by Gorbansky. One of ordinary skill in the art would have been motivated for the purpose of calculating a hash value based on identified object. In order to identify if there is any duplicated entity (Gorbansky [0085]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289 hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140 hereinafter as Watkins), Talmor et al. (US 20190043106 hereinafter Talmor)and in further view of Torney et al. (US Patent 9111069 hereinafter Torney).

Re. claim 7, Jain-McFall-Watkins-Talmor teaches system of claim 1. Although Jain-McFall-Watkins discloses analyzing the content based on a specification or rule, Jain-McFall-Watkins do not explicitly disclose but Torney discloses further comprising: a specification component comprising one or more specifications defined by the first entity, wherein the monitoring component further analyzes the content based on the one or more specifications (Torney teaches the DLP product includes a DLP scanning with language detection engine to identify the language of the data content to be scanned and scanning the data content with DLP policies that are specific to that identified language. In this manner, the DLP product can operate in a more efficient manner [Col 4 lines 31-57]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Talmor to include a specification component comprising one or more specifications defined by the first entity, wherein the monitoring component further analyzes the content based on the one or more specifications as disclosed by Torney. One of ordinary skill in the art would have been motivated for the purpose of having a product that can operate in an efficient manner (Torney [Col 4 lines 31-57]).

Claims 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289 hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Eaton et al. (US 20090016599 hereinafter Eaton), Watkins et al. (US 9027140 hereinafter as Watkins), Gorbansky et al. .

Re. claim 14, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer-implemented method of claim 8. Although Jain-McFall-Eaton-Watkins discloses analyzing the content based on a specification or rule, Jain-McFall-Eaton-Watkins do not explicitly disclose but Torney discloses wherein the analyzing is based on one or more specifications defined by the first entity, to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity (Torney teaches the DLP product includes a DLP scanning with language detection engine to identify the language of the data content to be scanned and scanning the data content with DLP policies that are specific to that identified language. In this manner, the DLP product can operate in a more efficient manner [Col 4 lines 31-57]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton-Watkins to include wherein the analyzing is based on one or more specifications defined by the first entity, to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity as disclosed by Torney. One of ordinary skill in the art would have been motivated for the purpose of having a product that can operate in an efficient manner (Torney [Col 4 lines 31-57]).

Re. claim 20, Jain-McFall-Eaton-Watkins-Gorbansky teaches the computer program product of claim 15. Although Jain-McFall-Eaton-Watkins-Gorbansky discloses analyzing the content based on a specification or rule, Jain-McFall-Eaton-Watkins-Gorbansky do not explicitly disclose but Torney discloses wherein the program instructions further cause the processor to: analyze the content based on to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity (Torney teaches the DLP product includes a DLP scanning with language detection engine to identify the language of the data content to be scanned and scanning the data content with DLP policies that are specific to that identified language. In this manner, the DLP product can operate in a more efficient manner [Col 4 lines 31-57]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton-Watkins to include analyze the content based on one or more specifications defined by the first entity, to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity as disclosed by Torney. One of ordinary skill in the art would have been motivated for the purpose of having a product that can operate in an efficient manner (Torney [Col 4 lines 31-57]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Socher (US 20170140240) disclose
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496